                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

SHELIA BRUIN-BLAKE,

               Plaintiff,                                   CIVIL ACTION NO.: 4:20-cv-22

       v.

AMERICOLLECT, INC.,

               Defendant.


                                           ORDER
       The Court has been advised by Plaintiff that the above-captioned case has settled.
(Doc. 6.) Therefore, the Court directs the Clerk to ADMINISTRATIVELY CLOSE this
action. See Heape v. Flanagan, CV607-12, 2008 WL 2439736 (S.D. Ga. June 9, 2008).
       Within forty-five (45) days of the date this order is entered, the parties may present a
dismissal judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2), incorporating the
terms of the parties’ settlement, so the Court may retain jurisdiction to enforce the agreement.
If the parties fail to file a dismissal judgment as described above, the Court will dismiss the case
with prejudice. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994).
      SO ORDERED, this 24th day of March, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
